                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 MICHAELA M. CARROLL,                         )
                                              )
                              Plaintiff,      )
                                              )
 v.                                           )       Case No. 4:18-cv-00773-NKL
                                              )
 SPECIALIZED LOAN SERVICING,                  )
 INC.,                                        )
                                              )
                              Defendant.      )
                                              )

                                           ORDER

       Pending before the Court is Specialized Loan Servicing, Inc.’s motion to dismiss, Doc. 12.

For the following reasons, SLS’s motion is granted.

I.     Background

       In 2006, Carroll took out a residential mortgage for the purchase of her home. Servicing

of her mortgage was transferred to American Servicing Company in 2006, and ultimately to

defendant SLS in 2016. Admittedly, Carroll “fell behind in her mortgage payment in the summer

of 2016.” Doc. 1-1 (Petition), ¶ 13. In February 2017, Carroll received a loan modification from

SLS and made the first two trial period payments. Shortly thereafter, SLS allegedly directed her

to “cease making any further payments” because of alleged fraud. Id. at ¶ 19. Carroll sought a

second loan modification in the summer of 2017 and alleges she made one additional trial payment

in August 2017. However, Carroll alleges that because SLS “refused to confirm receipt of [her]

payment, [she] ceased making payments.” Id. at ¶ 28.

       Carroll then filed for Chapter 13 bankruptcy in January 2018. She alleges that during the

pendency of the 2018 bankruptcy, “SLS contacted [her] on February 7, 2018[,] regarding the debt
in bankruptcy.” Id. at ¶ 32. Her bankruptcy was dismissed in June 2018. Thereafter, Carroll

sought a third loan modification from SLS. SLS “refuse[d] to review” the loan modification

paperwork on the basis that the foreclosure sale date placed on the property was “too near in time

to the date the documents were received for a review to be conducted.” Id. at ¶ 37.

       Carroll then filed suit in Henry County Circuit Court, claiming that SLS violated the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., and for wrongful foreclosure.

Id. at ¶¶ 42–52. SLS removed the Petition to federal court and now moves for dismissal.

II.    Discussion

       SLS argues that Carroll’s Petition should be dismissed for failure to state a claim pursuant

to Federal Rule of Civil Procedure 12(b)(6). To survive a motion to dismiss, a complaint must

include enough facts “to state a claim to relief that is plausible on its face.” Zink v. Lombardi, 783

F.3d 1089, 1098 (8th Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). A claim

has facial plausibility when its allegations rise above the “speculative” or “conceivable,” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007), and where “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. For purposes of the pending motion to dismiss, Carroll’s Petition

is liberally construed in the light most favorable to her. Eckert v. Titan Tire Corp., 514 F.3d 801,

806 (8th Cir. 2008).

       A. FDCPA Claim

       FDCPA liability turns on “whether an unsophisticated consumer would be harassed, misled

or deceived by” a debt collector’s acts. Freyermuth v. Credit Bureau Servs., Inc., 248 F.3d 767,

771 (8th Cir. 2001). To state a claim for an FDCPA violation, a plaintiff must allege that 1.)

plaintiff is a consumer, 2.) the payment obligation defendant seeks to recoup was a “debt” as



                                                  2
 
defined by the statute, 3.) the defendant is a “debt collector” as defined by the statute, and 4.) the

defendant violated any of the protections afforded by the FDCPA. Morgan v. Vogler Law Firm,

P.C., No. 4:15-CV-1654 SNLJ, 2017 WL 4387351, at *4 (E.D. Mo. Oct. 3, 2017) (citing Dunham

v. Portfolio Recovery Assocs., LLC, 663 F.3d 997, 1001 (8th Cir. 2011)). The Petition cites to only

one specific provision of the FDCPA—15 U.S.C. § 1692e(2)(A). Section 1692e prohibits a debt

collector from using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.” Subsection (2)(A) makes any false representation of “the

character, amount, or legal status of any debt” a violation of the Act. Id. at § 1992e(2)(A).

       However, the Petition includes no facts, or even conclusory allegations, that SLS

misrepresented the status of Carroll’s loan. Carroll makes only two specific allegations related to

her FDCPA claim: 1.) that “SLS’s conduct in refusing to cooperate with [her] regarding her loan

modification was a direct cause of her loan modification’s failure,” Doc. 1-1, ¶ 44, and 2.) that

“SLS’s conduct in contacting [her] regarding her mortgage debt during her bankruptcy was a

violation of the Automatic Stay of Bankruptcy,” id. at ¶ 45. However, as pled, neither appears to

have bearing on the FDCPA.

       The Petition fails to articulate how refusal to cooperate with a loan modification equates to

an FDCPA violation and identifies no representation made or conduct by SLS that was false,

deceptive, or misleading. Williams v. All. One Receivables, Mgmt., Inc., No. 10-0070-CV-W-

ODS, 2010 WL 11619044, at *2 (W.D. Mo. May 27, 2010) (finding plaintiff failed to allege a

violation of § 1692e where plaintiff identified “no statement or conduct that was false, deceptive,

or misleading”). Carroll provides no factual allegations in her Petition to support the inference

that SLS’s “refusal to cooperate” with a loan modification involved a misrepresentation of the

character, amount, or legal status of her debt, and identifies no legal authority to support the



                                                  3
 
assertion that SLS’s determination to decline to evaluate her most recent modification request

violates the FDCPA.1

              In addition, Carroll has identified no authority, and the Court is aware of none, stating that

mere contact with a pro se party in bankruptcy violates the FDCPA. The only factual allegation

related to this claim is that SLS “contacted Plaintiff on February 7, 2018[,] regarding [her] debt in

bankruptcy.” Doc. 1-1, ¶ 32. Carroll summarily asserts in her opposition that SLS contacting her

“was a false representation of the character[,] amount or legal status of the debt.” Doc. 14, p. 3.

But the mere allegation that a communication regarding a debt occurred does not necessarily rise

to the level of an FDCPA violation. Rather, a plaintiff must allege communication “in connection

with the collection of any debt” among the abusive, harassing, false, or misleading practices

prohibited by the Act. 15 U.S.C. § 1692e. Carroll has not alleged a single false representation

made by SLS regarding the character, amount, or legal status of her loan, nor has she alleged any

other violation of the FDCPA. Therefore, Carroll’s FDCPA claim is dismissed.

              B. Wrongful Foreclosure Claim

              Carroll’s wrongful foreclosure claim seeks to recover damages for “interest, penalties, late

fees, and . . . significant loss of equity” in her home. Doc. 1-1, ¶ 52. To state a claim for wrongful

foreclosure, a plaintiff must allege: 1.) the commencement of a foreclosure by sale of a deed of

trust; 2.) no default giving rise to a right to foreclosure at the time the foreclosure proceeding

began; and 3.) that the foreclosure was void. Barnes v. Fed. Home Loan Mortg. Corp., No. 5:12-



                                                            
1
  Carroll’s Suggestions in Opposition similarly fail to illuminate the basis of her alleged FDCPA
claim. Her opposition makes only the conclusory allegation that “SLS violated the FDCPA by
using false, deceptive, or misleading representation [sic] or means with the collection of the
mortgage debt by refusing to cooperate with Plaintiff’s several attempts at loan modification.”
Doc. 14, p. 3. Carroll identifies no letters, phone records, electronic communications, or other
documentation showing that SLS did not act in compliance with the law.
                                                               4
 
CV-06062-DGK, 2013 WL 1314200, at *2 (W.D. Mo. Mar. 28, 2013) (citing Dobson v. Mortg.

Elec. Reg. Sys., Inc./GMAC Mortg. Corp., 259 S.W.3d 19, 22 (Mo. Ct. App. 2008), aff’d 550 F.

App’x 340 (8th Cir. 2014)).

       However, Carroll does not allege that a foreclosure sale has actually occurred. The Petition

instead alleges that “SLS has scheduled and refused to move or remove a foreclosure sale date for

August 21, 2018.” Doc. 1-1, ¶ 48. While that date has since passed, SLS asserts that “no

foreclosure sale has actually occurred,” and Carroll does not challenge that assertion. Doc. 13

(SLS Suggestions in Support of Motion to Dismiss), p. 7. Absent an allegation that a foreclosure

has commenced, Carroll’s wrongful foreclosure claim is, at best, premature. Thus, Carroll’s

wrongful foreclosure claim is dismissed.

III.   Conclusion

       For the foregoing reasons, SLS’s motion to dismiss, Doc. 12, is granted. The case is

dismissed without prejudice.



                                                    s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: December 13, 2018
Jefferson City, Missouri




                                                5
 
